Back to Form 8-K Exhibit MISCELLANEOUS/CONSULTANT SERVICES (Award Without Formal Request For Proposal) STATE AGENCY New York State Department of Health Child Health Plus Program ESP - Corning Tower - Room 1619 Albany, NY 12237 NYS COMPTROLLER'S NUMBER: C022813 ORIGINATING AGENCY CODE: 12000 CONTRACTOR (Name and Address): Wellcare of New York, Inc. 11 West 19th Street New York,NY 10011 TYPE OF PROGRAM(S): Child Health Plus Program CHARITIES REGISTRATION NUMBER N/A FEDERAL TAX IDENTIFICATION NUMBER 14-167443 MUNICIPALITY NO. (if applicable) n/a CONTRACT TERM FROM: January 1, 2008TO:December 31,2012 FUNDING AMOUNT FOR CONTRACT TERM:$97,398,000.00 STATUS: CONTRACTOR IS () IS NOT () A SECTARIAN ENTITY CONTRACTOR IS () IS NOT () A NOT-FOR-PROFIT ORGANIZATION CONTRACTOR IS ( x ) IS NOT () A NY STATE BUSINESS ENTERPRISE IF MARKED HERE, THIS CONTRACT'S RENEWABLE FOR 5 ADDITIONAL ONE-YEAR PERIOD(S) AT THE SOLE OPTION OF THE STATE AND SUBJECT TO APPROVAL OF THE OFFICE OF THE STATE COMPTROLLER APPENDICES ATTACHED AND PART OF THIS AGREEMENT -X- APPENDIX AStandard Clauses as required by the Attorney General for all State contracts. -X- APPENDIX XModification Agreement Form (to accompany modified appendices for changes in term or consideration on an existing period or for renewal periods) APPENDIX QModification of Standard Department of Health Contract Language -X- STATE OF NEW YORK AGREE MENT -X- APPENDIX CProgram Specific Requirements -X- APPENDIX E-lProof of Workers' Compensationcoverage -X- APPENDIX E-2Proof of Disability Insurance Coverage -X- APPENDIX HFederal Health Insurance Portability and Accountability Act ("HIPAA") Business Associate Agreement ("Agreement") APPENDIX MMulti-year Contact Language APPENDIX- : IN WITNESS THEREOF, the parties hereto have executed or approved this AGREEMENT on the dates below their signatures. CONTRACTOR STATE AGENCY BY:/s/Todd S. Farha BY: /s/Judith Arnold Todd S. Farha Judith Arnold Title: President & CEO Title: Director Division of Coverage and Enrollment Office of Health Insurance Programs Date: 12/19/07 Date: 12/21/07 State Agency Certification: "In addition to the acceptance of this contract, I also certify that original copies of this signature page will be attached to all other exact copies of this contract." On the 19th Day of December in the year 2007, before me, the undersigned,personally appeared Todd S. Farha, personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their/ capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the instrument. /s/Sara Gallo (Signature and office of the individual taking acknowledgement) ATTORNEY GENERAL'S SIGNATURE STAMP APPROVED AS TO FORM NYS ATTORNEY GENERAL Lorraine Remo STATE COMPTROLLER’S SIGNATURE /s/ Illegible Title: Associate Attorney Title: Date: 2/12/08 Date: 3/7/08 STATE OF NEW YORK AGREEMENT This AGREEMENT is hereby made by and between the State of New York agency (STATE) and the public or private agency (CONTRACTOR) identified on the face page hereof. WITNESSETH: WHEREAS, the STATE has determined that it is in need of the services described in Appendix C; and WHEREAS the CONTRACTOR covenants that it is willing and able to undertake the services and provide the necessary materials, labor and equipment in connection therewith; NOW THEREFORE, in consideration of the promises, responsibilities and covenants herein, the STATE and the CONTRACTOR hereby agree as follows: I.Conditions of Agreement A.This AGREEMENT incorporates the face pages attached and all of the markedappendices identified on the face page hereof. B.The maximum compensation for the contract term of this AGREEMENT shall notexceed the amount specified on the face page hereof. C.This AGREEMENT may be renewed for additional periods (PERIODS), as specifiedon the face page hereof. D.To exercise any renewal option of this AGREEMENT, the parties shall prepare newappendices, to the extent that any require modification, and a ModificationAgreement (the attached Appendix X is the blank form to be used). Any terms of thisAGREEMENT not modified, shall remain in effect for each PERIOD of theAGREEMENT. The modification agreement is subject to the approval of the Office of the State Comptroller. E.Appendix A (Standard Clauses as required by the Attorney General for all StateContracts) takes precedence over all other parts of the AGREEMENT. F.For the purposes of this AGREEMENT, the term "Proposal" includes all Appendix Cdocuments as marked on the face page hereof. II.Payment and Reporting A.The CONTRACTOR shall submit invoices to the STATE'S designated payment office: NYS Child Health Plus Program Corning Tower, Room 1656 Empire
